              Case 2:20-mj-30400-DUTY ECF No. 1 filed 09/24/20                            PageID.1        Page 1 of 5
AO 91 (Rev.      ) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
   v.
                                                               Case: 2:20−mj−30400
Michael Horton
                                                               Assigned To : Unassigned
                                                               Assign. Date : 9/24/2020
                                                               CMP: SEALED MATTER (MAW)




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of        July 8, 2020 to September 17, 2020    in the county of                Wayne    in the
       Eastern           District of       Michigan        , the defendant(s) violated:
                  Code Section                                           Offense Description
21 U.S.C. §§ 846 and 841(a)(1) and                     Conspiracy to possess with intent to distribute methamphetaine;
18 U.S.C. § 924(c)(1)(A)                               Use of a firearm in furtherance of a drug trafficking crime.




         This criminal complaint is based on these facts:




     Continued on the attached sheet.
                                                                                          Complainant’s signature

                                                                     S/A Jeffrey Moore, Drug Enforcement Administration
                                                                                           Printed name and title
Sworn to before me and signed in my presence



Date: September 24, 2020                                                                     Judge’s signature

City and state: Detroit, Michigan                                    Hon. Elizabeth A. Stafford, U.S. Magistrate Judge
                                                                                           Printed name and title
   Case 2:20-mj-30400-DUTY ECF No. 1 filed 09/24/20      PageID.2   Page 2 of 5


                                    AFFIDAVIT

      Affiant, Special Agent Jeffrey Moore, being duly sworn, deposes and states

the following:

      1.     Affiant is a Special Agent (SA) of the Drug Enforcement

Administration and has been employed as such since April of 2004. Affiant is a

law enforcement officer empowered to conduct investigations and make arrests for

Violations of Title 21, United States Code.

      2.     Starting in July of 2020, the Canton Police Department, Special

Operations Group (SOG) and the DEA have been investigating the drug trafficking

activities of Michael HORTON. HORTON has been distributing

methamphetamine to an undercover police officer as discussed further.

      3.     Canton PD SOG, Detective (Det.) Jacob Crittenden, acting in an

undercover capacity as a drug customer conducted undercover drug purchases of

methamphetamine from HORTON.

      4.     Det. Crittenden purchased methamphetamine from HORTON in an

undercover operation on July 8, 2020 using pre-recorded buy money in Detroit,

Michigan. During the undercover purchase, HORTON told Det. Crittendon that he

(HORTON) also had firearms that he was looking to sell, specifically an “AK”

type assault rifle and a semi-automatic pistol.




                                                                         Page 1 of 4
   Case 2:20-mj-30400-DUTY ECF No. 1 filed 09/24/20      PageID.3    Page 3 of 5


      5.      On July 15, 2020, Det. Crittenden conducted another undercover

purchase of methamphetamine from HORTON in Detroit, Michigan utilizing

prerecorded buy money.

      6.      Lab analysis of the purchased methamphetamine was analyzed by the

DEA North Central Laboratory with results as follows;



       Date            Actual drug weight without           Purity
                       packaging.
       7/08/2020       8.1 Grams                            98%

       7/15/2020       7.5 Grams                            98%



      7.      In September of 2020, HORTON contacted Det. Crittenden and

informed him that HORTON had more methamphetamine to sell and also was in

possession of a firearm to sell Det. Crittenden. Negotiations (regarding price and

location) for the undercover purchase were made and agreed upon to occur on

September 17, 2020. HORTON agreed to sell Det. Crittenden 2 ounces of

methamphetamine and a firearm (1911 style pistol) for $3,200.

      8.      On September 17, 2020, a controlled drug-buy operation was set up in

the parking lot of the Holiday Inn Express & Suites at 3950 S. Lotz Road in

Canton, Michigan by the Canton PD and DEA (Detroit Task Force Group 3).




                                                                         Page 2 of 4
   Case 2:20-mj-30400-DUTY ECF No. 1 filed 09/24/20        PageID.4    Page 4 of 5


        9.    Det. Crittenden was fitted with a body wire recording device and

given $3,200 in pre-recorded DEA Official Advanced Funds (OAF) for the

purchase of methamphetamine and a firearm from HORTON.

        10.   At 11:58 am, HORTON and a female associate arrived in a black

Chrysler 200 to conduct the exchange with Det. Crittenden. Det. Crittenden

entered the rear passenger seat of the Chrysler 200 with HORTON and the female.

Det. Crittenden exchanged $3,200 in OAF with HORTON for the following items;


   •    Clear plastic bag of purported methamphetamine weighing 30.6 grams.

   •    45 caliber Springfield Amory 1911 pistol, Model 1911-A1.

   •    Ammunition magazine (for 1911) loaded with 5 live rounds of 45 caliber

        ammunition.

   •    Black kydex gun holster.


        11.   After the exchange, Det. Crittenden exited the Chrysler and left the

area.

        12.   Surveillance units followed HORTON and the female as they left the

motel parking lot at 12:00 pm in their vehicle. HORTON and the female travelled

south on I-275 in their vehicle.

        13.   At 12:03 pm, a CPD Officer attempted to conduct an investigative

traffic stop/probable cause arrest of HORTON and the female near Exit 20 using

emergency lights and siren. HORTON (the driver of the vehicle) refused to stop

                                                                           Page 3 of 4
   Case 2:20-mj-30400-DUTY ECF No. 1 filed 09/24/20         PageID.5   Page 5 of 5


his vehicle for the marked patrol unit. Law enforcement personnel did not attempt

to pursue the vehicle and terminated surveillance of HORTON and the female.

      14.     Affiant field tested the purported methamphetamine as witnessed

using a drug field test kit. The testing showed a positive reaction for the presence

of methamphetamine.

      15.     Based on the aforementioned facts, your affiant maintains that

probable cause exists to believe that Michael HORTON did knowingly and

intentionally Conspire to Possess with Intent to Distribute methamphetamine, in

violation of Title 21, United States Code, §§ 846 and 841(a)(1) and use of a

firearm in furtherance of a drug trafficking crime, in violation of Title 18, United

States Code, §§ 924(c)(1)(A).

      I declare under penalty of perjury the foregoing to be true and correct to the

best of my knowledge and belief.

                                                 _______________________
                                                 Special Agent Jeffrey Moore
                                                 Drug Enforcement Administration


Sworn to in my presence and/or
by reliable electronic means


__________________________________
Honorable Elizabeth Stafford
United States Magistrate Judge
 September 24, 2020



                                                                            Page 4 of 4
